Citation Nr: 0839095	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007) for residuals of a colonoscopy injury 
based upon VA medical treatment in November 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

A VA medical opinion was obtained after this case was 
certified to the Board.  In October 2008 the veteran was sent 
a copy of the opinion obtained and was notified that he had 
60 days to submit additional evidence or argument.  The 
veteran subsequently submitted a form relaying that he had no 
further argument or evidence to submit and asking the Board 
to proceed with the adjudication of his appeal.

The veteran also submitted additional evidence after this 
case was certified to the Board.  The two submissions of 
evidence (both received at the Board in October 2008) consist 
of the veteran's statements, statements from the veteran's 
pastor, duplicative medical evidence, and medical records 
pertaining to his treatment for prostate cancer in the 1990s.  
No waiver of agency of original jurisdiction (AOJ) review was 
received with the submissions.  While relevant to the claim, 
the recently submitted medical evidence is not pertinent as 
it is already established that the veteran received radiation 
treatment for prostate cancer.  Accordingly, referral of the 
evidence to the AOJ is unnecessary.  See 38 C.F.R. 
§ 20.1304(c) (2008).  The Board takes this opportunity to 
point out that the question before the Board is not whether 
the veteran developed a fistula as a result of radiation 
treatment; rather, it is whether he has any residuals of a 
November 2002 colonoscopy that may warrant compensation under 
38 U.S.C.A. § 1151.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The veteran did not incur any residuals of a colonoscopy 
injury as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers who performed a 
colonoscopy in November 2002.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 on the basis of residuals of injury resulting 
from a November 2002 colonoscopy performed at a VA facility 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the AOJ.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter also provided proper notice regarding 
degrees of disability and effective dates.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran and his pastor, VA treatment records, service 
personnel records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. 1151

The veteran essentially alleges that during a November 2002 
colonoscopy performed at a VA facility he withdrew his 
consent for the procedure after experiencing pain, and that 
instead of stopping the procedure the physicians held him 
down, completed the procedure, and in the process a 
perforation occurred that eventually led to a colovesical 
fistula.   

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
compensation is warranted under 38 U.S.C.A. § 1151 for 
residuals of injury that occurred during a colonoscopy 
performed at a VA facility in November 2002.  It is not shown 
that the veteran had any injury during the November 2002 
colonoscopy or that he now has any additional disability as a 
result of the colonoscopy.

The veteran had a colonoscopy performed at a VA facility in 
November 2002.  A consent form for this procedure signed by 
the veteran is of record.  The colonoscopy procedure report 
states that the veteran was referred for evaluation for 
screening colonoscopy given that his brother had colon 
cancer.  It was also noted that the veteran denied any active 
gastrointestinal symptoms at the time of the colonoscopy.  
The description of the procedure performed states that 
informed consent was obtained and the risks and benefits were 
explained to the veteran.  It was noted that the examination 
"required patient re-positioning on the abdomen since the 
patient had a severe tortuosity and narrowing of the 
rectosigmoid area secondary to the radiation-induced 
inflammation and fibrosis.  This required the assistance of 
Dr. [M.] and then we negotiated the area in the recto-
sigmoid."  Left-sided diverticulosis was seen as was an area 
of erythema, edema, and inflammation in the rectum that was 
biopsied.  Endoscopically, the later area was consistent with 
radiation proctitis or ischemic injury.  

The veteran was seen for a routine scheduled appointment in 
January 2003.  At that time the veteran was reportedly 
feeling pretty good and he denied any complaints.  A physical 
examination was performed and no residuals of colonoscopy 
were noted.  In late June 2003, the veteran reported a recent 
brief history of urinary frequency and dysuria.  The 
diagnoses at that time were possible urinary tract infection 
and carcinoma of the prostate, status post radiation 
treatment.  

In July 2003, the veteran again complained of a history of 
urinary frequency and dysuria.  A diagnosis of rule out 
vesicorectal fistula was entered.  A diagnosis of 
vesicorectal fistula was made in early August 2003.  The 
physician making the diagnosis noted that they would have to 
determine the site and etiology of the fistula.  He stated 
that if it was due to radiation, which he suspected that it 
most likely was, then there was some possibility of bladder 
salvage.  If it was due to neoplasm, then the physician 
thought the veteran would most likely require a salvage 
cystoprostatectomy.  

A diverting loop colostomy was performed in August 2003.  In 
the past medical history portion of a November 2003 clinical 
progress note, it states that the veteran had a colovesical 
fistula that was felt to be most likely due to his radiation 
treatment.  A March 2005 progress note states that radiation 
therapy for prostate cancer was complicated by urinary 
incontinence as well as radiation colitis and as a result the 
veteran developed entero vesicle fistula and underwent 
diverting colostomy.  A September 2005 hematology/oncology 
clinic note states that the veteran developed radiation 
colitis and as a result he developed entero vesicle fistula.  
A July 2006 cystoscopy reportedly shows a colovesical fistula 
on post bladder wall.  The history of present illness portion 
of a July 2006 urology general note states that the veteran 
has a history of a colovesical fistula following perforation 
during colonoscopy.  An October 2006 pre-op surgical 
attending note states that the veteran has a long history of 
prostate cancer treated with radiation and a colovesical 
fistula probably secondary to his cancer though it could be 
due to diverticulitis.  In October 2006 a revision of 
colostomy was performed.  In an April 2007 general surgery 
clinic note it was again stated that it was really not clear 
whether the colovesical fistula was due to diverticular 
disease or prostate cancer.  

The veteran was afforded a VA medical examination in March 
2007.  The registered nurse conducting the examination noted 
a review of the claims file and electronic medical records.  
It was noted that the veteran was claiming service connection 
for residuals of injury to colon due to colonoscopy.  At that 
examination the veteran reported that during his colonoscopy 
he had a lot of pain.  His wife stated that after the 
procedure he was ashen.  The veteran reported that post 
colonoscopy he felt lousy and that by March 2003 he felt very 
sick (some 4 months after the colonoscopy).  The relevant 
history was noted by the examiner as well as diagnoses of 
colovesical fistula and diverting loop colostomy.  The 
examiner then explained fistula formation by citing a medical 
article.  In the examiner's opinion, the colonoscopy 
procedure itself did not cause the fistula.  She explained 
that the veteran had previous surgery, radiation therapy, and 
diverticulosis which were all conditions which can predispose 
to fistula formation.  The examiner did indicate that given 
that history, the colonoscopy may have aggravated preexisting 
conditions, leading to fistula formation.  

It was the examiner's opinion then, that the colonoscopy 
procedure did not cause the fistula but may have aggravated 
preexisting conditions leading to fistula formation.  

A special VA medical opinion was obtained by the Board in 
September 2008.  The physician who offered the opinion is the 
Chief of Gastroenterology at a VA Medical Center.  The 
physician noted the veteran's relevant medical history, 
including that the veteran had radiation therapy for prostate 
cancer in 1997, that he had a colonoscopy in November 2002, 
and that several months later a colovesical fistula was 
diagnosed.  In the physician's opinion, it is very unlikely 
that the colonoscopy led to the colovesical fistula or the 
disability resulting from it.  The physician explained that 
to have caused the fistula, the colonoscopy would have had to 
have resulted in perforation, but there is no indication this 
occurred.  He notes that at a routine clinic visit 2 months 
later the veteran had no complaints and did not relate any 
symptoms following the colonoscopy that would have suggested 
perforation.  The examiner noted that typically if colon 
perforation occurs and is not appreciated at the time of the 
procedure, the patient becomes very ill with pain and fever 
within a couple of days and that the symptoms are almost 
always severe enough to prompt hospitalization.  Emphasizing 
this point, he notes that without hospitalization and 
treatment a patient would quite likely die from a 
perforation.  He also notes that the veteran had two 
conditions known to predispose to colovesical fistula: prior 
radiation therapy and diverticula; the later of which he 
notes can cause colovesical fistula if diverticulitis 
develops. 

Regarding any aggravation the November 2002 colonoscopy may 
have caused the veteran's pre-existing conditions of 
radiation treatment and diverticular disease, the physician 
stated that he doubts there was any aggravation.  He explains 
that if such aggravation occurred and it was significant 
enough to eventuate in a colovesical fistula, he would have 
expected the veteran to have had some symptoms within a few 
days of the colonoscopy.  Instead, records of a clinical 
visit some two months after the colonoscopy provide no 
information that any such symptoms had developed in the 
interim since colonoscopy.   

The September 2008 medical opinion is supported by the 
medical evidence of record.  Importantly, in January 2003 no 
residuals of colonoscopy were reported or found on 
examination.  The Board has considered the veteran's argument 
that he may have essentially underreported his condition at 
times.  Nevertheless, after a review of the available medical 
evidence a medical professional, the Chief of a 
Gastroenterology section at a VA Medical Center, did not 
recognize any symptoms suggestive of perforation.  Further, 
symptoms leading to the finding of the fistula were not 
demonstrated until mid 2003, over six months following the 
procedure at issue.

While in September 2008 the VA physician notes risk factors 
for colovesical fistula, including radiation therapy, his 
underlying opinion is not that the fistula is due to 
radiation therapy.  Instead, he opines that it is very 
unlikely that the November 2002 colonoscopy lead to the 
colovesical fistula.  The physician's rationale is that for 
the colonoscopy to have caused the fistula the colon would 
have had to have been perforated, and that the medical 
evidence does not show any indication of perforation of the 
colon.  The veteran and his pastor have spent some time 
discussing why they believe radiation therapy did not cause 
the colovesical fistula.  While that is entirely possible, 
that is not the question before the Board.  The question 
before the Board is whether the veteran has any residuals of 
the November 2002 colonoscopy that warrant compensation.  

In this case, the Board is assigning higher probative value 
to the opinion offered by the VA physician in September 2008 
(that colovesical fistula was not the result of the November 
2002 colonoscopy) than the history of present illness noted 
in July 2006 (history of colovesical fistula following 
perforation during colonoscopy) and the opinion offered by 
the registered nurse in March 2007 (that "the colonoscopy 
may have aggravated preexisting conditions, leading to 
fistula formation").  The September 2008 opinion is offered 
by a physician who is the Chief of a Gastroenterology section 
at a VA Medical Center while the VA examiner who offered the 
opinion in March 2007 is a registered nurse.  The VA 
physician's opinion also provides a rationale for why he does 
not think the colonoscopy aggravated preexisting conditions 
thereby resulting in colovesical fistula (because if such 
aggravation occurred and it was significant enough to 
eventuate in a colovesical fistula, the physician would have 
expected the veteran to have had some symptoms within a few 
days of the colonoscopy) while the registered nurse's opinion 
is speculative and offered without any further explanation.  
Regarding the July 2006 note, perforation during colonoscopy 
is simply listed as part of the history of present illness.  
It is unclear where the history came from and there are no 
other medical records showing perforation.  In this case, the 
Board is according more weight to a reasoned opinion than to 
a noted history.  

As discussed above, it is not shown that the veteran has any 
additional disability related to his November 2002 
colonoscopy.  In September 2008, a VA physician specifically 
stated that it is very unlikely that the colonoscopy led to 
the colovesical fistula or by extension the disability 
resulting from it.  Moreover, there has been no finding of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers in regard to the November 2002 
colonoscopy.  The procedure was performed after informed 
consent was obtained and it is not shown that the veteran 
withdrew his consent during the procedure.  Even if, as 
asserted, he did withdraw consent, or attempted to in the 
middle of the procedure, there is no basis for benefits.  As 
he does not have any additional disability from the 
procedure, there is no basis for a grant of benefits, consent 
or not.

The Board has considered the veteran's assertion that he was 
held down against his will during his colonoscopy which may 
have resulted in perforation which he asserts resulted in the 
colovesical fistula; however, such is not shown in the 
medical evidence of record, including the report of the 
November 2002 colonoscopy.  Likewise, no complaints are shown 
in the months or years following the procedure.  The first 
complaints of being held down during the colonoscopy are in 
statements submitted in connection with this claim for 
benefits (filed in October 2006).  In any event, the 
competent medical evidence of record shows that the 
colovesical fistula is not the result of the November 2002 
colonoscopy, regardless of how that procedure may have been 
performed.    

The Board has also considered the statements from the veteran 
and his pastor indicating that the veteran's colovesical 
fistula is a result of the November 2002 colonoscopy.  
However, the veteran and his pastor have not been shown to 
possess the requisite medical training or credentials needed 
to render diagnoses or competent opinions as to medical 
causation, including questions concerning fault or 
negligence.  Accordingly, the lay opinions do not constitute 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

For all the reasons above, the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a colonoscopy injury as a result of VA medical 
treatment performed in November 2002 must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a colonoscopy injury based upon VA medical 
treatment in November 2002 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


